Case 1:19-cv-00476-DCN Document1 Filed 12/05/19 Page 1 of 4

COURTS
Methan Mohs Helwrny*98)%G U.S. COUR
Tbh, Phan Sex nsty Php thite DEC 05 201

Reve Fitad Hine,
STEPHEN W, KENYON

fesse ae “1 p 370) CLERK, DISTRICT OF IDAHO

(complete fhailing address}

 
  

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Niuthan Néhohs Helburn.

(fuil name) Case No.
‘Plaintifé, (to be assigned by Court)

PRISONER COMPLAINT

  
   

Liple toby atid ane Lots

 

Jury Trial Requested: QO. Yes wB No

 

Defendant(s).

(if you need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(check ali that apply):
42 U.S.C. § 1983 (applies to state, county, or city defendants) -

Bivens v. Sic Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

C | Other federal statute (specify) ; or diversity of citizenship.
[| also ask the federal court to exercise supplemental jurisdiction over state
law claims.
B. PLAINTIFF

My name is 7 IC, Hel O47 Lam a citizen of the State of, wl abe ,
presently residing at Lal Lhe / Vax tH HY SCC, J Ly Ly nsth Sut eC

PRISONER COMPLAINT - p. 1 (Rev. 10/24/2011)

 
Case 1:19-cv-00476-DCN Document1 Filed 12/05/19 Page 2 of 4

C, DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have tvo different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. Tam suing Vien Ak heonby@ ‘_, who was acting as WAGE ¥} of ZnS} Sy won

(defendant) (job title, if a person; function, ifan entity}

for the L. olde hepav7Hen?t of Corres

(state, county, city, federal government, or private entity performing a public function)

vs ° 4 .

2. (Factual Basis of Claim) Lama complaining that on ca ¥, A) 2 O / a , Defendant did
/ (dates)

the following (state how Defendan participated in the violation and include the reason Defendant so oy

Affer, LE retin Lip olebet- dT belie Ps iy CCl =
Ll Wh

24 A Ye: ind p/T Ly Le he Arsig _¢4¢%

We CERT téan was cea lect Auli ¢ Aan Pre

wie hewen Wt tisk knee ant kicks then A. egy heyy over

hack wttae DAaWOWi ag A AK th LtY DC an hitch, rx. fe

Nerve A PW) bel bac hes 2 tow ter tholy sho &S Ahi risbocss

in tty atts: "atid Jags. eel Ld uscle pass. Pras chcrors say [1Y

inwnes uae fhpetahler L gles Qhke Like TA rk &§ CARY

in the flental Meal? CaeF becake un teate chon? khow Apys FO.

CompryalAn

3. (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the

Constitution, federal gtatutes, of state laws:
pact BaP

    
    

            

  

  

 

 

yep FR VTA £5477 E a he £ I h/

Hi nddely the Bidbde f diatatons 1M existe <n tr t7estecsbiy
4, Lallege that I splerst D following injury or damages as a result: . . a f
fertganen?” JULLLIRS GCASCl aT 1 Uy f4y/ Crs 7s He pal /feunggel elt
Lest/es Mental Aggeach a A

 

 

 

5. 1 seek the following relief: wa WT, }/ teed eat aA cash sete bowtenT” ,
fron LOC IP 1F Aol. 2s elphyes acouiable

6. lam suing Defendant in hissher )X[personal capacity (money damages from Defendant personally), and/or
official capacity (seeking an order for Defendant io act or stop acling in a certain way; or money damages from an
entity because of Defendant’s acts, as allowed by law); OT [_|Defendant is an entity (government or private business).

7. For this claim, I exhausted the grievance system within the jail or prison in which Iam incarcerated.

QO Yes No. If “Yes,” briefly explain the steps taken to exhaust, if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted.

PRISONER COMPLAINT - p. 2_, (Rev. 10/24/2011)
CB Exc stilt, oe GUIEVGK CoS MEAS til s PCIE, Gio 77

Upon Aryivel at prison in tahoe L wes [eked to co Ment! Heals

unit and nat given orienkteon of a hanclbook On Vo/i3, the Gr

afnl Versary of MY CVING, Le YEO? vyeol a fated Lniale Hanclbeck,

1 Fook ane 6 renths Fe 57 He Grievance PolexrE anh

eurned of the gievice systeM and state 83 Je wut

ln Yanvery 208 when L recleved | StbSCVIpT Ia ne , 14

Legel Mews, Thus Shite of bial teak BLS TO LOIS
ews, Lhus SIVME oT LiFe 7ons FUN Vhji] Lene 200)

The Mule Beck Seugenk af the Awte Me Fe Hh Unit
GPa SLe ave calbwee te hetvel pick wae ferro He) 1 ON od
fo C-Bkeck, tis abl intuctes Corpetent to Camplin wele quickky
C Icha 5 of Aluse has ancl contives Fo GF bncheckeh tn one
veut pe 6 of the EO aredes on C-Bkek ded Fre" Meelice|
Lomplcations ald svcd. The patlotal averse for prison
suiclcles fis Ib per IeGCCo Taree Yew. TIS,D has up Fe

co times the hortral. yates yp

The grievance syiSTEM Takes con erlvca7er/ rol cdvea/ oO |
Ut l2e. Was hous col with j1ostly. uneolical ef and | compen
prisonels, So Noone Knew about adtinistratve VerTedys~ have
plenty of Grievances concerning abuse on TanepeEs 7 hay
were! ref: wined tor technica) errors

Etheally +he ide assigned to t45 Case must val tceife
this lawsvl Aecause abese ust be ackbessal anol sTeppen

Te this lawsurt Fs dees not hold 6Jaf? acevntat/e
tT wl] Fake He lew jnJo [NY OWA Aca vacks.

 

 

 

Prisoner Compe) 0) FES

 

 
Case 1:19-cv-00476-DCN Document1 Filed 12/05/19 Page 4 of 4

 

D. PREVIOUS OR PENDING LAWSUITS

[have pursued or am now pursuing the following other lawsuits: finchide (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C, § 1915(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Nam
USDD Hech5%y MN vo Wa ye Wr:
PSDPTD I-49 cH Hb S's C2 —

E. REQUEST FOR APPOINTMENT OF ATTORNEY

 

 

 

IdoG@ donot Be request that an attorney be appointed to represent me in this matter. I believe that

Lam in need of an attorney for these particular reasons which make it difficult for me to pursue this
matter without an attorney:

L Ayve_ been cfs ng: accrppf Jaf pevelgs af CGUISES.
oud cary open IN a SeFZLMOYT, ily, 2F Lt) £AO,
ike tsa. Lyd? of he feel gh _gaiforne) Ave _J2
Tho thle OF Lt#C lof endanZ 7

F. DECLARATION UNDER PENALTY OF PERJURY

 

I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
NW “NT (date); OR that I gave the complaint to prison officials for mailing and filing with the
@

r ke le under the indigent inmate policy on — (date); OR (specify other method)
y * ‘ Wf, i °
Executed at Ls MM 3 J on Ax frory— : LH} d

(Location) (Date) J
Lid Bh lb
CH. Po tet" prt 1-4
Vi Original Signature i ae

Note: Fill in the page numbers, Keep one copy of the complaint for yourself (or you may send a copy fo the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise, Do not attach original exhibits
fo your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. Ifyou have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed,

PRISONER COMPLAINT - p. @ 4 (Rev. 10/24/2011)
